JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed August 10, 2015 be affirmed. On appeal, appellant addresses only his Title YII claim. The remaining claims are therefore forfeited on appeal. See U.S. ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004). As to the Title VII claim, appellant failed to state a discrimination or retaliation claim upon which relief can be granted. See Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493 (D.C. Cir. 2008) (stating there are two elements for a Title VII discrimination claim: “(1) the plaintiff suffered an adverse employment action (ii) because of the employee’s race, color, religion, sex, or national origin.”); Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.